Citation Nr: 0948971	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  09-01 552	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to 
November 1945 and was awarded the Purple Heart Medal.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Several times during the course of this appeal, the Veteran 
has asserted that he developed scarring in his ears secondary 
to an in-service mine exposure.  This matter is referred to 
the RO for further development, if necessary. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for service connection for bilateral hearing loss 
disability was denied by the RO in May 2004 and not appealed; 
the May 2004 rating action was the last final denial as to 
that issue on any basis before the present attempt to reopen 
the claim.  

2.  The evidence received since the May 2004 rating decision 
is not duplicative of evidence previously considered, but it 
does not relate to an unestablished fact needed to 
substantiate the claim and thereby does not raise a 
reasonable possibility of substantiating the underlying claim 
for service connection for hearing loss disability.  


CONCLUSIONS OF LAW

1.  The May 2004 RO denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Statutes and Regulations for New and Material 
Evidence

The RO's current denial in this case is predicated upon the 
fact that new and material evidence has not been submitted to 
reopen the claim.  Therefore, any "new" evidence would have 
to contribute toward substantiating the contention that the 
Veteran's hearing loss disability was incurred in or 
aggravated by military service.  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
38 C.F.R. § 3.156(a).  

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has indicated that evidence may be 
considered new and material if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the claim on 
any basis, which means, in this case, since the rating 
decision in May 2004.  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing is deemed a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Even if 
disabling hearing loss disability is not demonstrated at 
separation, a Veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  


Factual Background and Analysis

Evidence of record in May 2004 consists of service treatment 
records (STRs) including the Veteran's November 1945 
separation examination which showed hearing acuity measured 
by whispered voice was 15/15, indicative of normal hearing.  
An audiogram was not conducted at that time.  

Post-service records include an April 1957 audiogram report, 
which showed puretone thresholds in the Veteran's right ear 
were 15(30), 20(30), 20(30) and 30 (35) decibels at 500, 
1000, 2000, and 4000 Hertz, respectively and for the left ear 
at the same frequencies were 15(30), 20(30), 20(30) and 
20(25) decibels at the same frequencies.  (the numbers in 
parentheses represent conversion of ASA (American Standards 
Association) units to ISO-ANSI (International Standards 
Organization-American National Standards Institute) units in 
effect on and after November 1, 1967).  

Also of record is a February 2004 VA examination.  The 
Veteran's medical history was significant for perforated 
eardrums as a result of a mine explosion during World War II 
(WWII).  He had no significant civilian noise exposure.  The 
audiologist also referenced the findings of the 1957 hearing 
examination, which showed mild hearing loss at 4000 Hz and a 
severe loss at 8000 Hz in the right ear only.  Current 
audiometric testing revealed puretone thresholds in the right 
ear of 25, 45, 95, 105, and 105 decibels at 500, 1,000, 
2,000, 3,000, and 4,000 Hz.  The thresholds in the left ear 
at the same frequencies were 15, 25, 50, 70, and 85.  Speech 
audiometry revealed speech recognition ability of 16 percent 
in the right ear and 88 percent in the left ear.  The 
audiologist opined that the Veteran's explanation regarding 
the cause of his hearing loss was plausible.  However 
evidence in the claims file revealed essentially normal 
hearing in 1957, long after military discharge.  Therefore, 
it was not as least as likely than not that the Veteran's 
hearing loss disability was related to service.

In May 2004, the RO determined that service connection was 
not in order as the Veteran's hearing loss disability neither 
occurred in nor was caused by service.  Notice was issued to 
the Veteran, but he did not appeal.  Thus, the claim became 
final.  See 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

Evidence received since the May 2004 rating decision includes 
VA outpatient treatment records dated from 2007 to 2008, 
which show ongoing treatment of the Veteran's various current 
medical conditions including hearing loss as well as his 
written statements.  The treatment records, although new, are 
not material in that they only show continued post-service 
treatment and do not otherwise indicate a nexus between the 
current hearing loss disability and service.  This newly-
received evidence simply is not pertinent to the question of 
whether the Veteran's bilateral hearing loss disability is 
related to his military service, (which is the pivotal issue 
underlying the claim for service connection).  Thus, it does 
not relate to unestablished facts needed to substantiate the 
claim, and thereby it cannot raise a reasonable possibility 
of substantiating the claim.  

To the extent that the Veteran has offered lay statements in 
an attempt to establish service connection, the Board notes 
that such evidence essentially constitutes reiterations of 
the Veteran's assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  In various statements the Veteran 
has reported the onset of his hearing loss disability as a 
result of noise trauma from a mine explosion during WWII.  
However, as the Veteran is not a medical expert, he is not 
qualified to express an opinion regarding medical causation, 
and any statements purporting to do so cannot constitute 
material evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For these reasons, the Veteran's unsupported 
assertions, even if new, cannot serve as a predicate to 
reopen the previously disallowed claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the Veteran's claim for 
service connection for bilateral hearing loss disability.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board acknowledges that the Veteran has asserted that in 
addition to the hearing loss disability decided herein and 
tinnitus which has been previously awarded service 
connection, the Veteran asserts that the in-service mine 
explosion resulted in scarring in his ears.  As noted in the 
introduction, the issue of service connection for scarring in 
his ears has not been addressed by the Agency of Original 
Jurisdiction.  Thus, that issue is not presently before the 
Board and has been referred to the RO.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in November 2004 and February 2008 the RO 
informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters informed him of what 
constituted new and material evidence to reopen the 
previously denied, unappealed claim.  He was informed that 
evidence is new if it is submitted to the VA for the first 
time.  He was informed that material evidence must pertain to 
the reason the claim was previously denied.  The February 
2008 letter also meets the specificity required under Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised 
of the exact reason for the previous denial and the evidence 
needed to reopen the claim for service connection.  This 
letter also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  The Veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-
service and post-service treatment reports are of record and 
the RO obtained VA examination where necessary.  Therefore 
all obtainable evidence identified by the Veteran relative to 
the claim has been obtained and associated with the claims 
file, and he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.



VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


